DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 2, “a vehicle” should read “the vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. US 2013/0251557 in view of Nakamura US 5,624,247.
Regarding claim 1, Ota discloses (see Figs. 1-5)
A compressor installation structure for a vehicle, the structure comprising: 
a first compressor 10 that is installed in a vehicle (“the motor-driven compressor of the first embodiment which is designated generally by 10 is intended for use in an air conditioner for temperature control of a vehicle passenger compartment and to be installed, for example, in an engine compartment of the vehicle” [0027]) and that is driven by a first displacement body 11B repeating a first movement at a predetermined cycle.
Ota is silent regarding:
a second compressor that is installed in the vehicle and that is driven by a second displacement body repeating a second movement at the predetermined cycle, 
wherein, in a state in which the first compressor and the second compressor are installed in the vehicle, a first displacement direction of a first centroid of the first displacement body at a time at which the first displacement body performs the first movement is an opposite direction from a second displacement direction of a second centroid of the second displacement body at a time at which the second displacement body performs the second movement.
Nakamura teaches (see Figs. 2, 3):
a second compressor (fixed scroll 33 and circling scroll 34 on the left side; with the right side fixed and circling scrolls 33, 34 being a first compressor) that is driven by a second displacement body 34 (left side) repeating a second movement at the predetermined cycle, 
wherein, in a state in which the first compressor (right side) and the second compressor (left side) are installed, a first displacement direction of a first centroid of the first displacement body 34 (right side) at a time at which the first displacement body performs the first movement is an opposite direction from a second displacement direction of a second centroid of the second displacement body 34 (left side) at a time at which the second displacement body performs the second movement (“The pin crank 42 is shaped like a letter Z and the circling scrolls 34 are set 180 degrees out of phase to left and right and shifted 2K from each other. This construction offers two times the amount of delivery of the one-block type. Because of the circling 180 degrees out of phase, the two blocks completely balance dynamically ensuring smooth and quiet operation” col. 7, l. 53-60; with reference to Figs. 2 and 3, due to the pin crank coupling with 180º phase shift, in operation the centroid of one of the circling scrolls moves in a direction into the page while the centroid of the other moves in a direction out of the page, thus moving in opposite directions).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the compression mechanism in Ota (one compressor) with that taught by Nakamura (two compressors) for the advantages of establishing dynamic balance that obviates the balance weight and ensures smooth and quiet operation, as well as providing increased capacity or higher-pressure compression (Nakamura col. 3, l. 65-col. 4, l. 8, col. 7, l. 53-64, col. 8, l. 44-49).

Regarding claim 2, the combination of Ota and Nakamura teaches:
wherein the first compressor and the second compressor are fixed to a same fixing portion 15, and the fixing portion structures a portion of a frame of the vehicle (“object 15 such as a frame or engine of the vehicle” Ota [0027]).

Regarding claim 5, the combination of Ota and Nakamura teaches:
wherein: the first compressor (right side) is mounted at the fixing portion 15 via a first mounting portion 28 that has a first damping portion 33, 34 that is configured to damp relative vibration between the first compressor and the fixing portion, and the second compressor (left side) is mounted to the fixing portion 15 via a second mounting portion 29 that has a second damping portion 33, 34 that is configured to damp relative vibration between the second compressor and the fixing portion (“the first and second vibration dampers 33, 34 are disposed extending over and covering the entire circumference of the outer peripheral surface 17A of the first housing 17, thereby effectively preventing radial, axial and circumferential vibrations of the compressor 10” Ota [0046], Figs. 1-5).

Regarding claim 6, the combination of Ota and Nakamura teaches:
wherein the first movement and the second movement comprise rotational movement (“circling motion” Nakamura col. 8, l. 42).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin CN 104728105, Figs. 5, 11, 12, and 16 also disclose compressors shifted 180 degrees out of phase, with the Fig. 5 embodiment having two shafts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/20/2022